Frank Holt, Justice, concurring. Although I agree that appeals to circuit court from county court in bastardy cases should be perfected in 30 days, I think our rules to be sufficiently ambiguous that an appropriate amendment should be made. The practicing attorney can be misled by Rule 1 of the Inferior Court Rules, which clearly states that the Inferior Court Rules do not apply to county courts. Nevertheless; we hold today that Rule 9 applies to appeals from county courts in bastardy cases. In my view, as an aid to trial courts, practicing attorneys and their clients, we should clarify the situation by amending either Rule 1 or Rule 9 of the Inferior Court Rules to state unambiguously that Rule 9 governs appeals to circuit court in bastardy cases.